 
EXHIBIT 10.1


AGREEMENT FOR SALE AND PURCHASE OF BUSINESS ASSETS
 
This AGREEMENT FOR SALE AND PURCHASE OF BUSINESS ASSETS (this “Agreement”),
dated as of March 31, 2009, is between Middletown & New Jersey Railway Company,
Inc., a New York corporation (the “Seller”), Chartwell International Inc., a
Nevada corporation (the “Selling Shareholder”) and Middletown & New Jersey
Railroad, LLC., a  Delaware limited liability company (the “Buyer”).
 
RECITALS
 
A.           The Seller operates a business primarily engaged in railroad
freight services serving central Orange County in Middletown, New York south to
the Slate Hill (the “Business”).  The Seller’s principal place of business is
140 East Main St., Middletown, NY 10940.  The Seller owns equipment, inventory,
contract rights, leasehold interests, real property, and miscellaneous assets
used in connection with the operation of its business.
 
B.           The Buyer desires to acquire substantially all the assets used or
useful, or intended to be used, in the operation of the Seller’s business, and
the Seller desires to sell such assets to the Buyer.
 
C.           The Selling Shareholder is the sole shareholder of the Seller.
 
AGREEMENT
 
The parties agree as follows:
 
SECTION 1
ASSETS PURCHASED; LIABILITIES ASSUMED

 
1.1           Assets Purchased.  The Seller agrees to sell to the Buyer and the
Buyer agrees to purchase from the Seller, on the terms and conditions set forth
in this Agreement, the following assets (the “Assets”):
 
(a)           All equipment (including 3 locomotives), tools, furniture, and
fixtures held by Seller and currently used for the conduct of the Business,
including without limitation all such items listed on attached Schedule 1.1(a),
together with any replacements or additions to the equipment made before the
Closing;
 
(b)           All inventories of supplies, raw materials, parts, and finished
goods inventory owned by the Seller and currently used for the conduct of the
Business, including without limitation all such items listed on attached
Schedule 1.1(b), together with any replacements or additions to the inventories
made before the Closing, but excluding inventory disposed of in the ordinary
course of the Seller’s business;
 
(c)           All the Seller’s rights under Contracts held by Seller and
currently used for the conduct of the Business, including without limitation all
such items listed on Schedule 9.6;
 

--------------------------------------------------------------------------------


 
(d)           All the Seller’s rights under purchase orders held by Seller and
currently used for the conduct of the Business, including those entered into in
the ordinary course of business before the Closing, including such items listed
on Schedule 1.1(d);
 
(e)           The Seller’s business and goodwill;
 
(f)           All patents, trademarks, trade names, copyrights, service marks,
and domain names of the Seller held by the Seller and currently used for the
conduct of the Business, including without limitation all such items listed on
Schedule 9.12, all registrations for them, all applications pending for them,
and all other proprietary rights and intangible property of the Seller,
including trade secrets, inventions, technology, software, operating systems,
customer lists, customer relationships, customer agreements, customer
understandings, drawings, blueprints, know-how, formulae, slogans, processes,
and operating rights and all other similar items and all such items acquired by
the Seller or coming into existence on or before the Closing Date;
 
(g)           To the extent transferable, all approvals, authorizations,
consents, licenses, permits, franchises, tariffs, orders, and other
registrations of any federal, state, or local court or other governmental
department, commission, board, bureau, agency, or instrumentality held by the
Seller and required or appropriate for the conduct of the Business , including
without limitation all such items listed on Schedule 1.1(g) and all such items
granted or received on or before the Closing Date;
 
(h)           All accounts receivable and other receivables of the Seller,
including without limitation all receivables listed on Schedule 1.1(h) and all
receivables arising on or before the Closing Date, other than to the extent that
those receivables have been collected by the Seller in the ordinary course of
business before the Closing Date;
 
(i)           All choses in action, causes of action, rights of recovery and
setoff, warranty rights, and other similar rights of the Seller, including
without limitation all such items listed on Schedule 1.1(i) and all such items
arising or acquired on or before the Closing Date;
 
(j)           All prepaid and deferred items of the Seller, including without
limitation prepaid insurance, taxes, rent and unbilled charges and deposits
relating to the Business and all other such items reflected on the Financial
Statements described in Section 9.3;
 
(k)           All correspondence, engineering, and plant records, and other
similar documents and records relating to the Business;
 
(l)           All assignable rights, if any, to all telephone lines and numbers
currently used in the conduct of the Business, including without limitation
those listed on Schedule 1.1(l); and
 
(m)           All Real Property (as defined in Section 9.11.1 below) as listed
on Schedule 9.11.1, Tangible Personal Property (as defined in Section 9.12.1)
listed on Schedule 9.11.2, all Real Property Improvements (as defined in Section
9.11.3) and all Operating Assets (as defined in Section 9.11.4).
 
2

--------------------------------------------------------------------------------


 
1.2          Liabilities Assumed.
 
1.2.1  The Buyer will accept the assignment and assume responsibility for all
unfilled orders from customers of the Seller assigned to the Buyer listed on
Schedule 1.1(d).  The Buyer will assume and perform the Seller’s obligations
arising on or after the Closing Date under the Contracts listed on Schedule 9.6
and the liabilities listed on Schedule 1.2.1.  Liabilities and obligations to be
assumed by the Buyer under this Section 1.2.1 shall be the “Assumed
Liabilities”.
 
1.2.2  Except for the Assumed Liabilities, the Buyer will not assume and will
not be liable for any liabilities of the Seller, known or unknown, contingent or
absolute, accrued or other, and the Assets will be free of all liabilities,
obligations, liens, and encumbrances.  Without limiting the generality of the
foregoing and except as otherwise provided above, the Buyer will not be
responsible for any of the following:
 
(a)           Liabilities, obligations, or debts of the Seller, whether fixed,
contingent, or mixed and whether based on events occurring before or after the
Closing, including without limitation those based on tort, contract, statutory,
or other claims or involving fines or penalties payable to any governmental
authority;
 
(b)           Liabilities, obligations, or debts of the Seller for any federal,
state, or local tax, including without limitation federal income taxes, state
income and excise taxes, state and local real and personal property taxes, and
federal, state, and local withholding and payroll taxes;
 
(c)           Liabilities or obligations of the Seller to employees for
salaries, bonuses, or health and welfare benefits or with respect to any
profit-sharing, stock bonus, pension, retirement, stock purchase, option, bonus,
or deferred compensation plan or for any other benefits or compensation
(including without limitation accrued vacation);
 
(d)           Liabilities or obligations of the Seller for employee severance
payments or arrangements resulting from termination of the Seller’s employees;
 
(e)           Liabilities or obligations of the Seller relating to issuances of
securities;
 
(f)           Liabilities or obligations of the Seller incurred in connection
with distributions to shareholders or any corporate dissolution; and
 
(g)           Liabilities or obligations of the Seller under any environmental
law.
 
SECTION 2
EXCLUDED ASSETS

 
The following assets of Seller are excluded from this sale and purchase
(“Excluded Assets”):
 
3

--------------------------------------------------------------------------------


 
2.1           All cash and cash equivalents;
 
2.2           All bank, investment and other accounts, other than accounts
receivable;
 
2.3           All corporate seals, minute books, stock records and tax returns,
other than as provided in Section 22.5;
 
2.4           All insurance policies of Seller and all of Seller’s rights
thereunder;
 
2.5           All Contracts, Real Property, Tangible Personal Property, and
other assets of Seller listed on attached Schedule 2.5; and
 
2.6           All receivables collected by Seller on or before the Closing Date
with the exception of any freight and/or fuel surcharge revenue that is received
or invoiced for the movement of any rail cars that remain on the lines of the
railroad on or after the Closing date.  Buyer shall be entitled to receive fifty
percent (50%) of all applicable freight and/or fuel surcharge revenues for those
rail cars remaining on the line on or after Closing. 
 
SECTION 3
ALLOCATION OF PURCHASE PRICE

 
For tax purposes, including without limitation the filing of IRS Form 8594, the
parties agree that they will report an allocation of the Purchase Price as
provided in Schedule 3.   For all tax purposes, Buyer and the Seller agree that
the transactions contemplated by this Agreement shall be reported in a manner
consistent with the terms of this Agreement, including the allocation, and that
neither of them will take any position inconsistent therewith in any tax return,
in any refund claim, in any litigation, or otherwise.
 
SECTION 4
PURCHASE PRICE

 
4.1           Purchase Price.  The purchase price for the Assets (the “Purchase
Price”) will be:
 
(a)           $386,900; and
 
(b)           The assumption by the Buyer of the Assumed Liabilities.
 
SECTION 5
PAYMENT OF PURCHASE PRICE

 
The price for the Assets will be paid as follows:
 
5.1           Escrow.  At the Closing (or if not practical, within 1 business
day after the Closing), the Buyer will pay by wire transfer the purchase price,
in the amount of $386,900 (“Escrowed Funds”) into an escrow established with
Weintraub Genshlea Chediak Law Corporation, 400 Capitol Mall, Suite 1100,
Sacramento, California 95814, which funds shall be released pursuant to the
terms of a separate agreement between Buyer and Seller (“Escrow Agreement”)
concerning the resolution of i) title report and title insurance with respect to
all Real Property and Real Property Improvements acquired pursuant to this
Agreement and ii) a certain purchase and sale agreement entered into by Seller
and Harold J. Rasmussen, dated May 2, 2007, relating to a portion of the Real
Property (“Rasmussen Property”).
 
4

--------------------------------------------------------------------------------


 
5.2           Title Insurance/Title Report/UCC Termination.  Within 75 days
after the Closing Date, Seller shall have provided at its sole expense i)  a
standard owner’s title insurance policy in the amount of $200,000, insuring
title vested in the Buyer to the Real Property and Real Property Improvements,
subject only to non-delinquent real property taxes and assessments and any other
matter revealed by the final title report delivered to Buyer and not objected to
by the Buyer (“Title Policy”) and ii) evidence of termination or release of UCC
financing statements affecting the Assets.  During the 75 day timeframe, Seller
will provide periodic updates with respect to the Title Policy.  If this Section
5.2 post-closing condition is satisfied within the 75 day timeframe, Buyer will
direct the Escrow Agent to make a payment in the amount of the Escrowed Funds
less $30,000 to the Seller.  If this Section 5.2 post-closing condition is not
satisfied within the 75 day timeframe, Buyer may, in its sole discretion without
any input or approval needed from Seller, direct the Escrow Agent to make
payment of all Escrowed Funds (including the $30,000 relating to the Rasmussen
Property) to Buyer and this Agreement will be rescinded.
 
5.3           Rasmussen Issue.  Subject first to the release of Escrow Funds to
Seller pursuant to Section 5.2, the remaining $30,000 of Escrow Funds will be
paid to Seller upon the earlier of Seller providing written evidence of:
 
(a) Harold J. Rasmussen legally subdividing a portion of the Real Property
relating to the Rasmussen Property; or
 
(b) Seller entering into a definitive purchase agreement with Mr. Rasmussen to
repurchase the Rasmussen Property for $30,000, Seller agreeing in writing to
cause the Rasmussen Property to be quitclaimed to Buyer, and a general release
and indemnification by Mr. Rasmussen and Seller of any of their rights to the
Rasmussen Property for the benefit of Buyer.
 
If this Section 5.3 post-closing condition is not satisfied within 6 months
after the Closing Date, Buyer may, in its sole discretion without any input or
approval needed from Seller, direct the Escrow Agent to make payment of the
Escrowed Funds to Buyer.
 
SECTION 6
ADJUSTMENTS

 
The operation of the Business and related income and expenses up to the close of
business on the day before the Closing will be for the account of the Seller and
from and after the day of the Closing for the account of the Buyer.  Expenses,
including but not limited to utilities, personal property taxes, rents, wages,
vacation pay, payroll taxes, and fringe benefits of employees of the Seller,
will be prorated between the Seller and the Buyer as of the close of business on
the Closing, the proration to be made and paid, insofar as reasonably possible,
on the Closing, with settlement of any remaining items to be made within 30 days
after the Closing.
 
5

--------------------------------------------------------------------------------


 
SECTION 7
OTHER AGREEMENTS

 
At the Closing, the parties will execute the following additional agreements
(the “Related Agreements”):
 
(a)           The Escrow Agreement between the Buyer and the Seller as it
relates to the release of the Escrowed Funds, substantially in the form attached
as Exhibit A;
 
(b)           The Assignment and Assumption Agreement, substantially in the form
attached as Exhibit B;
 
(c)           The Bill of Sale, substantially in the form attached as Exhibit C;
and
 
(d)           A Bargain and Sale Deed transferring title to Real Property from
Seller to Buyer, substantially in the form attached as Exhibit D
 
(e)           Agreement terminating and/or revoking Tom Winnant power of
attorney to negotiate certain transactions on Seller’s behalf .
 
SECTION8
[Intentionally Left Blank]

 
SECTION 9
SELLER’S AND SELLING SHAREHOLDER’S REPRESENTATIONS AND WARRANTIES

 
Subject to, and except as disclosed by the Seller in the Schedule of Exceptions
in a numbered paragraph that corresponds to the section for which disclosure is
made, the Seller and the Selling Shareholder represent and warrant to the Buyer
as set forth below.  For purposes of this Agreement, “Seller’s Knowledge” means
the current, actual knowledge, after reasonable investigation in the exercise of
one’s duties, of the officers of the Selling Shareholder or the Seller.  As used
in this Agreement, “Material Adverse Effect” means a material adverse effect on
the business, results of operations, financial position, assets, or prospects of
the Seller, which will in any event include any adverse effect on the Seller’s
equity, assets, revenue, or net income of the Seller in excess of $10,000; and
“Material Adverse Change” means any change that has resulted, will result or is
likely to result in a Material Adverse Effect.
 
9.1           Corporate Existence. The Seller is a corporation duly incorporated
and legally existing under the laws of the state of New York and is qualified to
do business in every jurisdiction in which its ownership of property or conduct
of business requires it to qualify except where the failure to so qualify would
not have a Material Adverse Effect on the Business.  The Seller has all
requisite corporate power and authority and all material licenses, permits, and
authorizations necessary to own and operate the Assets and to carry on its
business as now conducted.  The copies of the Seller’s charter documents and
bylaws that have been furnished to the Buyer’s counsel reflect all amendments
made thereto at any time before the Closing Date and are correct and complete.
 
6

--------------------------------------------------------------------------------


 
9.2           Authorization. The execution, delivery, and performance of this
Agreement and the Related Agreements to which the Seller or the Selling
Shareholder is a party have been duly authorized by the Seller or the Selling
Shareholder, as the case may be.  This Agreement and the Related Agreements,
when executed and delivered by the parties thereto, will constitute the legal,
valid, and binding obligation of the Seller or the Selling Shareholder, as the
case may be, enforceable against the Seller or the Selling Shareholder, as the
case may be, in accordance with their respective terms except as enforceability
may be limited by bankruptcy, reorganization, insolvency, or similar laws
affecting the enforcement of creditors’ rights or by the application of general
principles of equity.  Except as set forth on Schedule 9.2, the execution and
delivery by the Seller and the Selling Shareholder of this Agreement and the
Related Agreements to which the Seller or the Selling Shareholder is a party,
and the fulfillment of and compliance with the respective terms hereof and
thereof by the Seller or the Selling Shareholder, do not and will not (a)
conflict with or result in a breach of the terms, conditions, or provisions of,
or constitute a default under, any Contract, (b) result in the creation of any
lien, security interest, charge, or encumbrance on the Assets, (c) result in a
violation of the charter or bylaws of the Seller or the Selling Shareholder or
any law, statute, rule, or regulation to which the Seller or the selling
Shareholder is subject, or any order, judgment, or decree to which the Seller or
the Selling Shareholder is subject, or (d) require any authorization, consent,
approval, exemption, or other action by or notice to any court or administrative
or governmental body.
 
9.3           Financial Statements. The unaudited balance sheet of the Seller at
December 31, 2008, in the form attached to this Agreement as Schedule 9.3 (the
“2008 Balance Sheet”), fairly presents the financial position of the Seller at
December 31, 2008, and the unaudited income statement of the Seller for the year
ended December 31, 2008, in the form attached to this Agreement as Schedule 9.3
(the “2008 Income Statement”), fairly present the results of operations of the
Seller for the year ended December 31, 2008, and both have been prepared in a
manner substantially consistent with prior financial statements of the
Seller.  The 2008 Balance Sheet and the 2008 Income Statement are referred to
collectively in this Agreement as the “Unaudited Statements.” The unaudited
balance sheet at February 28, 2009, in the form attached to this Agreement as
Schedule 9.3 (the “Current Balance Sheet”) and the income statement of the
Seller for the 2 months then ended, in the form attached to this Agreement as
Schedule 9.3 (the “Unaudited Financial Statements”), fairly present the
financial position of the Seller at February 28, 2009, and the results of
operations for the 8 months then ended and have been prepared in accordance with
generally accepted accounting principles (GAAP), consistently applied, and in a
manner substantially consistent with the Unaudited Statements.  The Unaudited
Statements and the Unaudited Financial Statements are collectively referred to
as the “Financial Statements.”
 
9.4           Brokers and Finders. The Seller and/or the Selling Shareholder has
employed Strategic Rail Finance as a broker or finder in connection with the
transactions contemplated by this Agreement.   Seller and/or Selling Shareholder
will assume responsibility for all brokerage commission, finder’s fee, or other
like payment owed to Strategic Rail Finance and will indemnify Buyer against any
claim for such payment.
 
7

--------------------------------------------------------------------------------


 
9.5           Transfer Not Subject to Encumbrances or Third-Party
Approval. Except as set forth on Schedule 9.5 and to Seller’s Knowledge, the
execution and delivery of this Agreement and the Related Agreements by the
Seller and the Selling Shareholder, and the consummation of the contemplated
transactions, will not result in the creation or imposition of any valid lien,
charge, or encumbrance on any of the Assets, and will not require the
authorization, consent, or approval of any third party, including any
governmental subdivision or regulatory agency.
 
9.6           Contracts.  Schedule 9.6 contains a complete and accurate list of
each contract, agreement, instrument, lease, purchase order, sales order,
document and commitment (including license agreements) to which the Seller is a
party (the “Contracts”).  The Seller has delivered a copy of each Contract to
the Buyer.  Except as otherwise set forth on Schedule 9.6:
 
(a)           The Seller is not in default under any Contract, nor, to the
Seller’s Knowledge, does there exist any event that, with notice or the passage
of time or both, would constitute a default or event of default by the Seller
under any Contract.
 
(b)           No power of attorney or similar authorization given by the Seller
is presently in effect or outstanding.  No Contract limits the freedom of the
Seller to compete in any line of business or with any person.
 
(c)           Each of the Contracts is valid, binding, and enforceable by the
Seller in accordance with its terms and is in full force and effect, except as
enforceability may be limited by equitable principles or by bankruptcy,
fraudulent conveyance or insolvency laws affecting the enforcement of creditor’s
rights generally. There is no pending or, to Seller’s Knowledge, threatened
proceeding that would interfere with the quiet enjoyment of any leasehold of
which the Seller is the lessee or sublessee.  Except as set forth on Schedule
9.6(c), all other parties to the Contracts have consented or, before the
Closing, will have consented (when such consent is necessary) to the
consummation of the transaction contemplated by this Agreement without requiring
modification of the Seller’s rights or obligations under any Contract.
 
(d)           To Seller’s Knowledge there is no default by any other party to
any Contract or of any event that (whether with or without notice, lapse of
time, or both) would constitute a default by any other party with respect to
obligations of that party under any Contract, and, to Seller’s Knowledge, there
are no facts that exist indicating that any of the Contracts may be totally or
partially terminated or suspended by the other parties.
 
(e)           To Seller’s Knowledge, no Contract will result in any loss to the
Seller on the performance thereof (including any liability for penalties or
damages, whether liquidated, direct, indirect, incidental, or consequential).
 
9.7           Compliance with Codes and Regulations. To Seller’s Knowledge, no
leasehold improvements violate any provisions of any applicable building codes,
fire regulations, building restrictions, or other ordinances, orders, or
regulations.
 
8

--------------------------------------------------------------------------------


 
9.8           Litigation. Except as set forth on Schedule 9.8, there are no
actions, suits, proceedings, orders, investigations, or claims pending or, to
Seller’s Knowledge, threatened against the Seller or its property, at law or in
equity, or before or by any governmental department, commission, board, bureau,
agency, or instrumentality; the Seller is not subject to any arbitration
proceedings under collective bargaining agreements or otherwise or, to Seller’s
Knowledge, any governmental investigations or inquiries; and to Seller’s
Knowledge, there is no basis for any of the foregoing.
 
9.9           Compliance with Laws. To Seller’s Knowledge, (a) the Seller has at
all relevant times conducted its business in compliance with its articles of
incorporation and bylaws, and is in compliance with all applicable laws and
regulations, and (b) the Seller is not in violation of any applicable laws or
regulations, other than violations that singly or in the aggregate do not have a
Material Adverse Effect on the Business.  The Seller is not subject to any
outstanding order, writ, injunction, or decree, and the Seller has not been
charged with, or to Seller’s Knowledge threatened with a charge of, a violation
of any provision of federal, state, or local law or regulation.
 
9.10        Employment Matters.
 
9.10.1  Labor Matters.
 
(a)           The Seller is not a party or otherwise subject to any collective
bargaining or other agreement governing the wages, hours, or terms of employment
of its employees.
 
(b)           There is no (i) unfair labor practice complaint against the Seller
pending before the National Labor Relations Board or any other governmental
authority, (ii) labor strike, slowdown, or work stoppage actually occurring or,
to Seller’s Knowledge, threatened against the Seller, (iii) to Seller’s
Knowledge, representation petition regarding the Seller’s employees pending
before the National Labor Relations Board, or (iv) to Seller’s Knowledge,
grievance or any arbitration proceeding pending arising out of or under
collective bargaining agreements applicable to the Seller.
 
(c)           The Seller has not experienced any primary work stoppage or other
organized work stoppage involving its employees in the past two years.
 
9.10.2  Employment Claims. Except as disclosed on Schedule 9.10(2), there are no
pending claims and, to Seller’s Knowledge, no threatened claims by or on behalf
of any of its employees under any federal, state, or local labor or employment
laws or regulations.
 
9.10.3  Employee Benefits.  Schedule 9.10(3) lists all pension, retirement,
profit-sharing, deferred compensation, bonus, commission, incentive, life
insurance, health and disability insurance, hospitalization, and all other
employee benefit plans or arrangements (including, without limitation, any
contracts or agreements with trustees, insurance companies, or others relating
to any such employee benefit plans or arrangements) established or maintained by
the Seller (the “Plans”), and complete and accurate copies of all of the Plans
have been provided to the Buyer.  None of the Plans is a defined benefit pension
plan under Title IV of the Employee Retirement Income Security Act of 1974
(ERISA), as amended.
 
9

--------------------------------------------------------------------------------


 
9.10.4  Employment Agreements. Except as disclosed on Schedule 9.10(4), each of
Seller’s employees is an “at-will” employee and there are no written employment,
commission, or compensation agreements of any kind between the Seller and any of
its employees.  Schedule 9.10.4 lists all the Seller’s employment or supervisory
manuals, employment or supervisory policies, and written information generally
provided to employees (such as applications or notices), and true and complete
copies of those manuals, policies, and written information have been provided to
the Buyer.  The Seller does not have any agreements or understandings with its
employees except as reflected in the items listed on Schedules 9.10.3 and
9.10.4.
 
9.10.5  Compensation.  Schedule 9.10.5 contains a complete and accurate list of
employees, and consultants of the Seller, specifying their names and job
designations, the total amount paid or payable as compensation to each of them,
and the basis of such compensation, whether fixed or commission or a combination
thereof, and accrued benefits for them as of the date of this Agreement.
 
9.10.6  Severance. Except as set forth on Schedule 9.10.6, the Seller has no
severance pay plan, policy, practice, or agreement with any of its employees.
 
9.11        Tangible and Operating Assets.
 
9.11.1  Real Property.  Schedule 9.11.1 contains a complete and accurate list of
all real property owned or leased by the Seller (the “Real Property”).
 
9.11.2  Personal Property.  Schedule 9.11.2 contains a complete and accurate
list of all the tangible personal property owned by the Seller (the “Tangible
Personal Property”).
 
9.11.3  Real Property Improvements. All of the structures, buildings and other
improvements on the Real Property are included in the Assets (“Real Property
Improvements”).
 
9.11.4  All Operating Assets.  The Assets include all the assets, properties,
and rights owned or used by the Seller in the Business, other than the Excluded
Assets (“Operating Assets”).
 
9.12        Intellectual Property.  Schedule 9.12 contains a complete and
accurate list of the Seller’s patents, trademarks, trade names, copyrights,
technology, domain names, know-how, processes, related applications, and other
intellectual property used in the Business (the “Intellectual Property”).  The
Seller owns all its Intellectual Property free and clear of all liens, claims,
and encumbrances.  To the Seller’s Knowledge, the Seller’s use of its
Intellectual Property does not create any conflict with or infringe on any
rights of any other person and no claims of conflict or infringement have been
asserted against the Seller.  Schedule 9.12 also describes all agreements,
licenses, permits, and other instruments under which the Seller has acquired or
been granted or sold or granted a right to use any Intellectual Property,
together with a brief description of such Intellectual Property.
 
10

--------------------------------------------------------------------------------


 
9.13        Leases. The Seller is not a party to any real estate leases other
than the real property leases described on Schedule 9.6.
 
9.14        Title to and Condition of Assets.
 
9.14.1  The Seller owns (and at Closing the Buyer will acquire) all the Assets
free and clear of all mortgages, pledges, security interests, options, claims,
charges, or other encumbrances or restrictions of any kind, except as set forth
on Schedule 9.14.
 
9.14.2  The Seller has (and at Closing the Buyer will acquire) good and
marketable title to the Assets, subject to any matters disclosed in the
disclosure schedules attached to this Agreement.
 
9.14.3  All Tangible Personal Property has been maintained and operated in
accordance with manufacturers’ specifications and prudent industry practices, is
in a good state of maintenance and repair, ordinary wear and tear excepted,
adequate for the conduct of the Business as currently conducted except where the
failure would not have a Material Adverse Effect on the Business.
 
9.14.4  To Seller’s Knowledge, there are no defects or liabilities affecting any
of the Tangible Personal Property that might detract from the value of the
property or assets, interfere with any present use of any of the property or
assets, or affect the marketability of the property or assets, in each case,
other than those that will not have a Material Adverse Effect on the Business.
 
9.14.5  The plants, buildings, and structures included in the Real Property
currently have access to (a) public roads or valid easements over private
streets or private property for ingress to and egress from the Real Property,
and (b) water supply, storm and sanitary sewer facilities, telephone, gas and
electrical connections, fire protection, drainage, and other public utilities,
in each case as is necessary for the conduct of the Business.
 
9.14.6  To Seller’s Knowledge, none of the material structures on the Real
Property encroaches on real property of another person, and no structure of any
other person substantially encroaches on any of the Real Property.
 
9.14.7  To Seller’s Knowledge, neither the current operations on the Real
Property nor any improvements on the Real Property violate any applicable
building code, zoning requirement, or other statute or ordinance, and the Seller
has not received any notice of any pending or contemplated special assessments
against the Real Property.
 
9.14.8  To Seller’s Knowledge, there are no material structural defects in any
structure on the Real Property, all electrical wiring, heating, cooling, and
plumbing systems are in working order, all utility connections enter the Real
Property through either adjoining public streets or private easements that will
inure to the benefit of the Buyer; and no structures are located on utility
lines or encroach on utility rights-of-way except where any defect or deficiency
would not have a Material Adverse Effect on the Business.
 
11

--------------------------------------------------------------------------------


 
9.15        Undisclosed Liabilities. To Seller’s Knowledge, the Seller does not
have any liability or obligation (whether absolute, accrued, contingent, or
other, and whether due or to become due) that is not accrued, reserved against,
or disclosed in the Current Balance Sheet, other than liabilities incurred in
the ordinary course of business consistent with past practice since the date of
the Current Balance Sheet or that individually or in the aggregate will not have
a Material Adverse Effect on the Business.
 
9.16        Absence of Certain Changes or Events. Since the date of the Current
Balance Sheet, there has not been:
 
(a)           To Seller’s Knowledge, any Material Adverse Change or any event,
occurrence, development, or state of circumstances or facts that could
reasonably be expected to result in a Material Adverse Change;
 
(b)           To Seller’s Knowledge, any damage, destruction, or casualty loss,
whether insured against or not, to any of the Assets;
 
(c)           Any entry into any agreement, commitment, or transaction
(including, without limitation, any borrowing, capital expenditure, or capital
financing or any amendment, modification, or termination of any existing
agreement, commitment, or transaction) by the Seller, except agreements,
commitments, or transactions in the ordinary course of business and consistent
with past practices or as expressly contemplated in this Agreement;
 
(d)           Any conduct of business that is outside the ordinary course of
business or not substantially in the manner that the Seller previously conducted
the Business;
 
(e)           Any purchase or other acquisition of property or any sale, lease,
or other disposition of property, or any expenditure, except in the ordinary
course of business;
 
(f)           Any incurrence of any noncontract liability known to the Seller
that, either singly or in the aggregate, is material to the Business, results of
operations, financial condition, or prospects of the Seller;
 
(g)           Any encumbrance or consent to encumbrance of any property or
assets except in the ordinary course of business; or
 
(h)           To Seller’s Knowledge, any material change in the assets,
liabilities, licenses, permits, or franchises of the Seller, or in any material
agreement to which the Seller is a party or is bound, which has had or
reasonably could be expected to have a Material Adverse Effect on the Business.
 
9.17        Environmental Conditions.
 
9.17.1  Definitions. As used in this Agreement,
 
(a)           “Environmental Law” means any federal, state, or local statute,
ordinance, or regulation pertaining to the protection of human health or the
environment and any applicable orders, judgments, decrees, permits, licenses, or
other authorizations or mandates under such statutes, ordinances, or
regulations; and
 
12

--------------------------------------------------------------------------------


 
(b)           “Hazardous Substance” means any hazardous, toxic, radioactive, or
infectious substance, material, or waste as defined, listed, or regulated under
any Environmental Law.
 
9.17.2  Compliance. Except as disclosed on Schedule 9.17, to Seller’s Knowledge,
the Seller, the Business, and the Assets are in material compliance with all
Environmental Laws and the Seller has all permits required under Environmental
Laws in connection with the construction, ownership, or operation of the Assets
and the Seller’s business except where the failure to do so would not have a
Material Adverse Effect on the Business.  The Seller is not aware of and has not
received notice of any past or present, conditions, activities, investigation,
studies, plans, or proposals that (a) would interfere with or prevent compliance
by the Seller, the Business, or the Assets with any Environmental Law or (b)
result in any common-law or other liability, or otherwise, to Seller’s
Knowledge, form the basis of a claim, action, suit, proceeding, hearing, or
investigation, involving the Seller, the Business, or the Assets and related in
any way to Hazardous Substances or Environmental Laws.
 
9.17.3  Hazardous Substances. To Seller’s Knowledge, except as disclosed on
Schedule 9.17:
 
(a)           No Hazardous Substance has been disposed of, spilled, leaked, or
otherwise released on, in, under, or from, or otherwise come to be located in
the soil or water (including surface water and groundwater) on or under, the
Real Property or any other real property owned, leased, or occupied by the
Seller in connection with the Business now or in the past in material violation
of Environmental Laws;
 
(b)           None of the Assets have incorporated into them any asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (in electrical equipment
or otherwise), lead-based paint, or any other Hazardous Substance that is
prohibited, restricted, or regulated under Environmental Laws when present in
buildings, structures, fixtures, or equipment;
 
(c)           All wastes generated in connection with the Business are and have
been transported to and disposed of at an authorized waste disposal facility in
compliance with all Environmental Laws; and
 
(d)           The Seller is not liable under any Environmental Law for
investigation, remedial, removal, or other response costs, natural resources
damages, or other claims (including administrative orders) arising out of the
release or threatened release of any Hazardous Substance at the Real Property or
any other facility, and no basis exists for any such liability.
 
9.17.4  Underground Storage Tanks. To Seller’s Knowledge, except as disclosed on
Schedule 9.17, there are no underground storage tanks on the Real Property
(whether or not regulated and whether or not out of service, closed, or
decommissioned).
 
13

--------------------------------------------------------------------------------


 
9.17.5  Environmental Records. Except as disclosed on Schedule 9.17, the Seller
has disclosed and made available to the Buyer true, complete, and correct copies
or results of any reports, studies, analysis, tests, monitoring, correspondence
with governmental agencies, or other documents in the possession of or initiated
by the Seller or otherwise known to the Seller and pertaining to the existence
of Hazardous Substances, to compliance with Environmental Laws, or to any other
environmental concern relating to the Assets or the Business.  Notwithstanding
the foregoing, Seller makes no representations or warranties regarding, and
shall have no liability with regard to the accuracy or correctness of the
content of any such materials produced or prepared by any third party.
 
9.18        Receivables. Each of the Seller’s receivables (including accounts
receivable, loans receivable, and advances) that is reflected in the Current
Balance Sheet, and each of the receivables that has arisen since that date, has
arisen only from bona fide transactions in the ordinary course of the Business.
 
9.19        Accuracy of Representations and Warranties. None of the
representations or warranties of the Seller or the Selling Shareholder contains
any untrue statement of a material fact or to Seller’s Knowledge, omit or
misstate a material fact necessary in order to make statements in this Agreement
not misleading..
 
SECTION 10
REPRESENTATIONS OF BUYER

 
The Buyer represents and warrants to the Seller and the Selling Shareholder as
follows:
 
10.1         Corporate Existence. The Buyer is a limited liability company duly
organized and legally existing under the laws of the state of Delaware.  The
Buyer has all requisite power and authority to enter into this Agreement and the
Related Agreements and to perform its obligations under them.
 
10.2         Authorization. The execution, delivery, and performance of this
Agreement and the related agreements have been duly authorized and approved by
the Manager and Members of the Buyer.  This Agreement and the Related Agreements
constitute valid and binding agreements of the Buyer, enforceable in accordance
with their terms, except as enforceability may be limited by bankruptcy,
reorganization, insolvency, or similar laws affecting the enforcement of
creditors’ rights or by the application of general principles of equity.
 
10.3         Brokers and Finders. The Buyer has not employed any broker or
finder in connection with the transactions contemplated by this Agreement and
has taken no action that would give rise to a valid claim against any party for
a brokerage commission, finder’s fee, or other like payment.
 
10.4         No Conflict with Other Instruments or Agreements. The execution,
delivery, and performance by the Buyer of this Agreement and the Related
Agreements will not result in a breach or violation of, or constitute a default
under, the Buyer’s Articles of Incorporation or Bylaws or any material agreement
to which the Buyer is a party or by which the Buyer is bound.
 
14

--------------------------------------------------------------------------------


 
10.5         Governmental Authorities. Except as set forth on Schedule 10.5, (a)
the Buyer is not required to submit any notice, report, or other filing with any
governmental or regulatory authority in connection with the execution and
delivery by the Buyer of this Agreement and the Related Agreements and the
consummation of the purchase and (b) no consent, approval, or authorization of
any governmental or regulatory authority is required to be obtained by the Buyer
in connection with the Buyer’s execution, delivery, and performance of this
Agreement and the Related Agreements and the consummation of the purchase of the
Assets.
 
10.6         Litigation. Except as set forth on Schedule 10.6, there are no
actions, suits, proceedings, orders, investigations, or claims pending or, to
Buyer’s actual knowledge, threatened against the Buyer or its property, at law
or in equity, or before or by any governmental department, commission, board,
bureau, agency, or instrumentality; to Buyer’s actual knowledge, the Buyer is
not subject to any arbitration proceedings under collective bargaining
agreements or otherwise or any governmental investigations or inquiries.
 
10.7         Accuracy of Representations and Warranties. None of the
representations or warranties of the Buyer contain any untrue statement of a
material fact.
 
SECTION 11
COVENANTS OF SELLER AND SELLING SHAREHOLDER

 
11.1         Seller’s Operation of Business Before Closing. The Seller and the
Selling Shareholder agree that between the date of this Agreement and the
Closing, the Seller will:
 
(a)           Continue to operate the Business in the usual and ordinary course
and in substantial conformity with all applicable laws, ordinances, regulations,
rules, or orders, and will use its best efforts to preserve its business
organization and to preserve the continued operation of its business with its
customers, suppliers, and others having business relations with the Seller;
 
(b)           Not assign, sell, lease, or otherwise transfer or dispose of any
of the Assets used in the performance of the Business, whether now owned or
hereafter acquired, except in the normal and ordinary course of business and in
connection with its normal operation;
 
(c)           Maintain all the Assets in their present condition, reasonable
wear and tear and ordinary usage excepted; and
 
(d)           Notify the Buyer promptly in the event of any material change in
the Assets or the Seller’s business before Closing.
 
11.2         Access to Premises and Information. At reasonable times before the
Closing, the Seller will provide the Buyer and its representatives with
reasonable access during business hours to the assets, titles, contracts, and
records of the Seller and furnish such additional information concerning the
Seller’s business as the Buyer from time to time may reasonably request.
 
15

--------------------------------------------------------------------------------


 
11.3         Employee Matters.
 
11.3.1  Before the Closing, the Seller will deliver to the Buyer a statement of
amounts paid to Harold Rasmussen (collectively, “Identified Employees”) during
the Seller’s most recent fiscal year and amounts paid for services from the
beginning of the current fiscal year to the Closing.  Before the Closing, the
Seller will also provide the Buyer with any employee bonus arrangement and a
schedule of other material compensation or personnel benefits or policies in
effect with respect to the Identified Employees.
 
11.3.2  Before the Closing, the Seller will not, without the Buyer’s prior
written consent, enter into any material agreement with its employees, increase
the rate of compensation or bonus payable to or to become payable to any
employee, or effect any changes in the management, personnel policies, or
employee benefits, except in accordance with existing employment practices.
 
11.3.3  As of the Closing, the Seller will terminate all of its employees and
will pay each employee all wages, commissions, and accrued vacation pay earned
up to the time of termination, including overtime pay.
 
11.4         Change of Name. At the Closing, the Seller will take all action
necessary or appropriate to permit the Buyer to legally commence operating the
Business under Buyer’s name as of the day after Closing.
 
11.5         Conditions and Best Efforts. The Seller and the Selling Shareholder
will use their best efforts to effectuate the transactions contemplated by this
Agreement and the Related Agreements and to fulfill all the conditions of their
obligations under this Agreement and the Related Agreements, and will do all
acts and things as may be required to carry out their respective obligations
under this Agreement and the Related Agreements.
 
11.6         No Negotiations with Others. Except as otherwise permitted by this
Agreement, or with the Buyer’s prior written consent, the Seller and the Selling
Shareholder will refrain, and will cause the Seller’s officers, directors, and
employees and any investment banker, lawyer, accountant, or other agent retained
by the Seller or the Selling Shareholder to refrain, from initiating or
soliciting any inquiries or making any proposals with respect to, or engaging in
negotiations concerning, or providing any confidential information or data to,
or having any discussions with any person relating to, any acquisition, business
combination or purchase of all or any significant portion of the Assets of, or
any equity interest in, the Seller.  The Seller and the Selling Shareholder will
immediately cease and cause to be terminated any existing activities,
discussions, or negotiations with any parties conducted heretofore with respect
to any of the foregoing.
 
11.7         Press Releases. No press releases, other public announcements, or
notices to customers concerning the transactions contemplated by this Agreement
will be made by the Seller or the Selling Shareholder without the Buyer’s prior
written consent, which consent will not be unreasonably withheld; however,
nothing in this section will prevent a party from supplying such information or
making statements as required by governmental authority (prompt notice of which
must in any such case be given to the other party or parties) or in order for a
party to satisfy its legal obligations under U.S. securities laws.
 
16

--------------------------------------------------------------------------------


 
SECTION 12
COVENANTS OF BUYER

 
12.1         Conditions and Best Efforts. The Buyer will use its best efforts to
effectuate the transactions contemplated by this Agreement and the Related
Agreements and to fulfill all the conditions of the Buyer’s obligations under
this Agreement and the Related Agreements, and will do all acts and things as
may be required to carry out the Buyer’s obligations and to consummate this
Agreement and the Related Agreements.
 
12.2         Confidential Information. If for any reason the sale of Assets
contemplated by this Agreement is not consummated, the Buyer will promptly
return to the Seller and will not disclose to third parties any confidential
information received from the Seller in the course of investigating,
negotiating, and performing the transactions contemplated by this
Agreement.  For purposes of this provision, “confidential information shall
mean” all information provided or disclosed by Seller to Buyer, except for such
information that (a) was rightfully in the possession of, or was known by, the
Buyer prior to its receipt from Seller, free of any obligation of confidence;
(b) is or becomes generally known to the public without violation of this
Agreement; (c) is obtained by the Buyer from a third party, without an
obligation to keep such information confidential; or (d) is independently
developed by the Buyer without use of or reference to the confidential
information.
 
12.3         Press Releases. No press releases, other public announcements, or
notices to customers concerning the transactions contemplated by this Agreement
will be made by the Buyer without the prior written consent of the Seller, which
consent will not be unreasonably withheld; however, nothing in this section will
prevent a party from supplying such information or making statements as required
by governmental authority or in order for a party to satisfy its legal
obligations (prompt notice of which must in any such case be given to the other
party or parties).
 
SECTION 13
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

 
The obligation of the Buyer to purchase the Assets is subject to the
fulfillment, before or at the Closing, of each of the following conditions, any
one or portion of which may be waived in writing by the Buyer:
 
13.1         Representations, Warranties, and Covenants of Seller and Selling
Shareholder. All representations and warranties made in this Agreement by the
Seller and the Selling Shareholder will be true in all material respects as of
the Closing and neither the Seller nor the Selling Shareholder will have
violated or will have failed to perform in accordance with any covenant
contained in this Agreement or the Related Agreements.
 
13.2         Licenses and Permits. The Buyer will have obtained all licenses and
permits from public authorities necessary to authorize the ownership and
operation of a business using the Assets.
 
17

--------------------------------------------------------------------------------


 
13.3         Consents. The Seller will have obtained the third-party consents
required under the terms of the Contracts to be assigned by it under this
Agreement, and such consents will not have required any change to the terms and
conditions of the Contracts other than changes consented to in writing by the
Buyer.
 
13.4         No Suits or Actions. No action, suit, or proceeding before any
court or any governmental or regulatory authority will have been commenced and
be continuing, and no investigation by any governmental or regulatory authority
will have been commenced and be continuing, and to each parties’ knowledge, no
action, investigation, suit, or proceeding will be threatened at the time of the
Closing, against the Seller or the Buyer or any of their affiliates, associates,
officers, or directors, seeking to restrain or prevent or questioning the
validity of the transactions contemplated by this Agreement or the Related
Agreements.
 
13.5         Material Adverse Change. From the date of this Agreement to the
Closing, the Seller will not have suffered any Material Adverse Change in the
Business or Assets.
 
13.6         Corporate Action. The Seller will have furnished to the Buyer a
copy, certified by the Seller’s secretary or assistant secretary, of the
resolutions of the Seller authorizing the execution, delivery, and performance
of this Agreement and the Related Agreements.
 
13.7         STB Authority.  On or before the Closing Date, Buyer shall have
obtained any necessary authority or exemption from the Surface Transportation
Board to acquire the Assets.
 
SECTION 14
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND SELLING SHAREHOLDER

 
The obligations of the Seller and the Selling Shareholder to consummate the
transactions contemplated by this Agreement and the Related Agreements are
subject to the fulfillment, before or at the Closing, of each of the following
conditions, any one or a portion of which may be waived in writing by the
Seller:
 
14.1         Representation, Warranties, and Covenants of Buyer. All
representations and warranties made in this Agreement by the Buyer will be true
in all material respects as of the Closing, and the Buyer will have neither
violated nor failed to perform in accordance with any covenant contained in this
Agreement or the Related Agreements.
 
14.2         No Proceeding or Litigation. No action, suit, or proceeding before
any court or any governmental or regulatory authority will have been commenced
and be continuing, and no investigation by any governmental or regulatory
authority will have been commenced and be continuing, and to each parties’
knowledge, no action, investigation, suit, or proceeding will be threatened at
the time of the Closing, against the Seller or the Buyer or any of their
affiliates, associates, officers, or directors, seeking to restrain or prevent
questioning the validity of the transactions contemplated by this Agreement or
the Related Agreements.
 
14.3         Corporate Action. The Buyer will have furnished to the Seller a
copy, certified by the Buyer’s secretary or assistant secretary, of the
resolutions of the Buyer authorizing the execution, delivery, and performance of
this Agreement and the Related Agreements.
 
18

--------------------------------------------------------------------------------


 
SECTION 15
[Intentionally Left Blank]

 
SECTION 16
RISK OF LOSS

 
The risk of loss, damage, or destruction to any of the Assets will be the
Seller’s responsibility before the Closing.  In the event of such loss, damage,
or destruction, the Seller may elect at it sole option to, to the extent
reasonable, replace the lost property or repair or cause to repair the damaged
property to its condition before the damage.  If replacement, repairs, or
restorations are not completed before the Closing, then the purchase price will
be adjusted by an amount agreed on by the Buyer and the Seller that will be
required to complete the replacement, repair, or restoration after the
Closing.  If the Buyer and the Seller are unable to agree, then the Buyer, at
its sole option and notwithstanding any other provision of this Agreement, and
on notice to the Seller, may terminate this Agreement and declare it to be of no
further force and effect, in which event there will be no closing of this
Agreement and except for provisions that by their reasonable interpretation or
as expressly set forth will survive termination of this Agreement, all the terms
and provisions of this Agreement will be deemed null and void.
 
SECTION 17
INDEMNIFICATION AND SURVIVAL

 
17.1         Survival of Representations and Warranties. All representations and
warranties made in this Agreement will survive the Closing of this
Agreement.  The representations and warranties in this Agreement will terminate
one (1) year after the Closing Date, and such representations or warranties will
thereafter be without force or effect, except for any claim with respect to
which notice has been given to the potentially indemnifying party before such
expiration date.
 
17.2         Seller’s and Selling Shareholder’s Indemnification.
 
17.2.1  Subject to the limitations set forth herein, the Seller and the Selling
Shareholder hereby agree to indemnify, defend, and hold the Buyer, its
successors, and assigns harmless from and against any and all claims,
liabilities, obligations, costs, and expenses, including reasonable attorney
fees, (collectively, “Damages”) arising out of or related to:
 
(a)           Any material breach or inaccuracy of any representation or
warranty of the Seller or the Selling Shareholder made in this Agreement or any
Related Agreement;
 
(b)           Any failure by the Seller or the Selling Shareholder to perform
any covenant required to be performed by it pursuant to this Agreement or any
Related Agreement; and
 
(c)           Any liability or obligation of the Seller or arising out of or in
connection with the ownership, use, condition, maintenance, or operation of the
Business or the Assets by the Seller or its shareholders on or before the
Closing, in either case not expressly assumed by the Buyer in accordance with
the terms of this Agreement.
 
19

--------------------------------------------------------------------------------


 
17.2.2  If any claim is asserted against the Buyer that would give rise to a
claim by the Buyer against the Seller or the Selling Shareholder for
indemnification under Section 17.2, then the Buyer will promptly give written
notice to the Seller concerning such claim and the Seller and the Selling
Shareholder will, at no expense to the Buyer, defend the claim.
 
17.3         Buyer’s Indemnification. 
 
17.3.1  Subject to the limitations set forth herein, the Buyer agrees to defend,
indemnify, and hold harmless the Seller, Selling Shareholder, each of their
affiliates, and their successors and assigns, from and against all Damages
arising out of or related to:
 
(a)           Any breach or inaccuracy of any representation or warranty of the
Buyer made in this Agreement or any Related Document;
 
(b)           Any failure by the Buyer to perform any covenant required to be
performed by it pursuant to this Agreement or any Related Document;
 
(c)           Any liability or obligation arising out of or in connection with
the ownership, use, condition, maintenance, or operation of the Assets by the
Buyer from and after the Closing; and
 
(d)           Any liability or obligation of the Seller to any third party
expressly assumed by the Buyer in accordance with the terms of this Agreement.
 
17.3.2  If any claim is asserted against the Seller that would give rise to a
claim by the Seller against the Buyer for indemnification under Section 17.3,
then the Seller will promptly give written notice to the Buyer concerning such
claim and the Buyer will, at no expense to the Seller, defend the claim.
 
17.4         Dollar Limitations.  Notwithstanding anything set forth in this
Section 17 to the contrary, no indemnification shall be required:
 
17.4.1  under Sections 17.2 and 17.3 until the total amount of the Damages under
such section exceeds $10,000, after which the indemnifying party shall have the
obligation to indemnify for the full amount of Damages without regard to such
limitation; and
 
17.4.2  under Sections 17.2 and 17.3, as the case may be, to the extent the
total amount of the Damages under such section exceeds the Purchase Price.
 
17.5         Time Limitations.  Notwithstanding anything set forth in this
Section 17 to the contrary, no indemnification shall be required:
 
17.5.1  under Section 17.2 (excluding any claim under Section 17.2.1(c) relating
to litigation set forth on Schedule 10.6) unless Seller and Selling Shareholder
shall have received notice of a claim specifying the factual basis of that claim
in reasonable detail to the extent then known by Buyer on or before the date
twelve (12) months after the Closing Date;
 
20

--------------------------------------------------------------------------------


 
17.5.2  under Section 17.2.1(c) relating to litigation set forth on Schedule
10.6 unless Seller and Selling shareholder shall have received notice of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by Buyer on or before the date 36 months after the Closing Date;.
 
17.5.3  under Section 17.3 unless the Buyer shall have received notice of a
claim specifying the factual basis of that claim in reasonable detail to the
extent then known by Seller or Selling Shareholder on or before the date twelve
(12) months after the Closing Date.
 
17.6         Primacy of Remedies; Calculation of Damages.
 
17.6.1  The amount of any Damages payable under Sections 17.2 or 17.3 by the
indemnifying party shall be net of any amounts recovered or recoverable by the
indemnified party under applicable insurance policies, or from any other person
alleged to be responsible therefor.
 
17.6.2  The indemnifying party shall not be liable under Sections 17.2 or 17.3
for any incidental, consequential or punitive damages.
 
SECTION 18
CLOSING

 
18.1         Time and Place. This Agreement will be closed at the offices of
Weintraub Genshlea Chediak, at 400 Capitol Mall, 11th Floor, Sacramento,
California, on or before April 6, 2009, (“Closing Date”) or at such other time
as the parties may agree in writing (the “Closing”).
 
18.2         Obligations of Seller and Selling Shareholder at Closing. At the
Closing, the Seller and the Selling Shareholder will deliver to the Buyer the
following:
 
(a)           The Related Agreements;
 
(b)           Any bills of sale, assignments, properly endorsed certificates of
title, and other instruments of transfer, in form and substance reasonably
satisfactory to counsel for the Buyer, necessary to transfer and convey all of
the Assets to the Buyer;
 
(c)           Possession of the business facilities to be conveyed pursuant to
this Agreement; and
 
(d)           Such other certificates and documents as may be called for by the
provisions of this Agreement.
 
18.3         Buyer’s Obligations at Closing. At the Closing, the Buyer will
deliver to the Seller the following:
 
(a)           Wire transfer the Purchase Price to the Escrow Agent pursuant to
the Escrow Agreement ;
 
(b)           The Related Agreements ; and
 
21

--------------------------------------------------------------------------------


 
(c)           Such other certificates and documents as may be called for by the
provisions of this Agreement.
 
SECTION 19
[Intentionally Left Blank]

 
SECTION 20
[Intentionally Left Blank]

 
SECTION 21
TERMINATION OF AGREEMENT

 
21.1         Right of Parties to Terminate.
 
21.1.1  This Agreement may be terminated by the Buyer at any time prior to
Closing if:
 
(a)           Any of the licenses, permits, or consents described in Sections
13.2 and 13.3 have been denied, not permitted to go into effect, or obtained on
terms not reasonably satisfactory to the Buyer and all reasonable final appeals
have been exhausted; or
 
(b)           The Seller breaches any of its obligations under this Agreement in
any material respect.
 
21.1.2  This Agreement may be terminated by the Seller at any time prior to
Closing if:
 
(a)           Any of the consents described in Section 13.3 have not been
obtained on terms satisfactory to the Seller; or
 
(b)           The Buyer breaches any of its obligations under this Agreement in
any material respect.
 
21.1.3  This Agreement may be terminated by either the Seller or the Buyer, by
written notice to the other party, if the Closing fails to occur on or before
April 6, 2009; however, the right to terminate this Agreement under this Section
21.1.3 will not be available to any party whose failure to fulfill or perform
any obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date.
 
21.1.4  This Agreement may be terminated and rescinded as provided in Section
5.2 and Section 5.3 if certain post-closing conditions are not timely satisfied.
 
21.2         Effect of Termination. If either the Buyer or the Seller decides to
terminate this Agreement pursuant to Section 21.1, such party will promptly give
written notice to the other party to this Agreement of such decision.  In the
event of a termination of this Agreement, the parties to this Agreement will be
released from all liabilities and obligations arising under this Agreement
(other than those described in Section 12.2 or that survive the termination of
this Agreement) with respect to the matters contemplated by this Agreement,
other than for damages arising from a breach of this Agreement.
 
22

--------------------------------------------------------------------------------


 
SECTION 22
MISCELLANEOUS PROVISIONS

 
22.1         Binding Effect.  This Agreement will be binding on and inure to the
benefit of the parties and their respective heirs, personal representatives,
successors, and assigns.
 
22.2         Assignment.  Neither this Agreement nor any of the rights,
interests, or obligations under this Agreement may be assigned by any party,
except as provided within this Agreement.
 
22.3         No Third-Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended or will be construed to confer on any person, other than
the parties to this Agreement, any right, remedy, or claim under or with respect
to this Agreement.
 
22.4         Notices.  All notices and other communications under this Agreement
must be in writing and will be deemed to have been given if delivered
personally, sent by facsimile (with confirmation), mailed by certified mail, or
delivered by an overnight delivery service (with confirmation) to the parties at
the following addressees or facsimile numbers (or at such other address or
facsimile number as a party may designate by like notice to the other parties):


To: 
Bob Parker

Middletown & New Jersey Railroad, LLC
505 South Broad Street
Kennett Square, PA 19348
Fax:  610.925.0135


To: 
Paul Biberkraut

Chief Financial and Administrative Officer
Chartwell International, Inc.
P.O. Box 976
McLean, VA 22101-0976
paul.biberkraut@chartwellint.com


Any notice or other communication will be deemed to be given (a) on the date of
personal delivery, (b) at the expiration of the fourth day after the date of
deposit in the United States mail, or (c) on the date of confirmed delivery by
facsimile or overnight delivery service.  The address or facsimile number for
notice may be changed by notice in accordance with this Section.  Each party at
all times agrees to maintain a street address to which notice can be delivered
and a facsimile number hereunder.


22.5         Books and Records.  Unless precluded by applicable law, possession
and custody of the Seller’s books and records relating to the Assets will be
retained by the Buyer for a period of one years after Closing.  During this
period, the Seller will have access to such books and records required to comply
with applicable law, including the filing of tax returns, upon reasonable
advanced written request.  The Buyer will exercise reasonable care in the
safekeeping of such records.    
 
23

--------------------------------------------------------------------------------


 
22.6         Amendments.  This Agreement may be amended only by an instrument in
writing executed by all the parties, which writing must refer to this Agreement.
 
22.7         Construction.  The captions used in this Agreement are provided for
convenience only and will not affect the meaning or interpretation of any
provision of this Agreement.  All references in this Agreement to “Section” or
“Sections” without additional identification refer to the Section or Sections of
this Agreement.  All words used in this Agreement will be construed to be of
such gender or number as the circumstances require.  Whenever the words include
or including are used in this Agreement, they will be deemed to be followed by
the words without limitation.
 
22.8         Counterparts. This Agreement may be executed in counterparts, each
of which will be considered an original and all of which together will
constitute one and the same agreement.
 
22.9         Facsimile Signatures.  Facsimile transmission of any signed
original document, and retransmission of any signed facsimile transmission, will
be the same as delivery of an original.  At the request of any party, the
parties will confirm facsimile transmitted signatures by signing an original
document.
 
22.10      Further Assurances.  Each party agrees (a) to execute and deliver
such other documents and (b) to do and perform such other acts and things, as
any other party may reasonably request, to carry out the intent and accomplish
the purposes of this Agreement.
 
22.11      Time of Essence. Time is of the essence with respect to all dates and
time periods set forth or referred to in this Agreement.
 
22.12      Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear the party’s own expenses in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement.
 
22.13      Waiver.  Any provision or condition of this Agreement may be waived
at any time, in writing, by the party entitled to the benefit of such provision
or condition.  Waiver of any breach of any provision will not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.
 
22.14      Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the state of New York, without regard to
conflict-of-laws principles.
 
22.15       Attorney Fees.  With respect to any dispute relating to this
Agreement, or in the event that a suit, action, arbitration, or other proceeding
of any nature whatsoever is instituted to interpret or enforce the provisions of
this Agreement, including, without limitation, any proceeding under the U.S.
Bankruptcy Code and involving issues peculiar to federal bankruptcy law or any
action, suit, arbitration, or proceeding seeking a declaration of rights or
rescission, the prevailing party shall be entitled to recover from the losing
party its reasonable attorney fees, paralegal fees, expert fees, and all other
fees, costs, and expenses actually incurred and reasonably necessary in
connection therewith, as determined by the judge or arbitrator at trial,
arbitration, or other proceeding, or on any appeal or review, in addition to all
other amounts provided by law.
 
24

--------------------------------------------------------------------------------


 
22.16      Injunctive and Other Equitable Relief. The parties agree that the
remedy at law for any breach of threatened breach by a party may, by its nature,
be inadequate, and that the other parties will be entitled, in addition to
damages, to a restraining order, temporary and permanent injunctive relief,
specific performance, and other appropriate equitable relief, without showing or
proving that any monetary damage has been sustained.
 
22.17       Venue.  Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement will be brought against
any of the parties in New York County Circuit Court of the State of New York or,
subject to applicable jurisdictional requirements, in the United States District
Court for the District of New York, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to such venue.
 
22.18      Exhibits.  The exhibits referenced in this Agreement are part of this
Agreement as if fully set forth in this Agreement.
 
22.19      Severability. If any provision of this Agreement is invalid or
unenforceable in any respect for any reason, the validity and enforceability of
such provision in any other respect and of the remaining provisions of this
Agreement will not be in any way impaired.
 
22.20      Entire Agreement.  This Agreement (including the exhibits and
schedules referred to in this Agreement) constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.
 
22.21      Exhibits.  Following are the Exhibits to the Agreement.
 
Exhibit A
Escrow Agreement

 
Exhibit B
Assignment and Assumption Agreement

 
Exhibit C
Bill of Sale

 
Exhibit D
Bargain and Sale Deed (or the form reasonably required by title company)

 
22.22     [SIGNATURE PAGE TO FOLLOW]
 
25

--------------------------------------------------------------------------------


 
The parties enter into this Agreement as of the date first written above.
 
MIDDLETOWN & NEW JERSEY RAILWAY COMPANY, INC., Seller
   
By:
 
Name: 
 
Title:
     
CHARTWELL INTERNATIONAL INC., Selling Shareholder
   
By:
 
Name:
 
Title:
     
MIDDLETOWN & NEW JERSEY RAILROAD, LLC, Buyer
   
By:
 
Name:
 
Title:
 



26

--------------------------------------------------------------------------------


 